DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 May 2019 and 6 December 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
"splitting element configured to split" in claim 1. Element is the means and the function is to split an incident light beam. In this case, the means is the microlens array mention in ¶14 of the specification. 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the calculation" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-11 are rejected because of their dependency on claim 1.
Claim 8 recites the limitations "the light-incident side" and "the light-exiting side" in lines 2 and 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Blyth et al. (WO 2010058193 A2) in view of Pfund et al. (Misalignment effects of the Shack-Hartmann sensor).

Regarding claim 1, Blyth teaches a wavefront sensor comprising: a splitting element configured to split an incident light beam into a plurality of light beams (see figure 7a, microlens array 136); an image sensor configured to receive the plurality of light beams (see figure 7a, optical sensor 138); and a processing unit (pg. 8, lines 21-25, [t]he wavefront sensor 48 outputs data to a controller 50 (i.e. processing unit) which determines, on the basis of those data, an appropriate deformation profile to apply to the deformable mirror 42 so as to make corresponding adjustments to the laser beam wavefront as is reflects from the deformable mirror 42 within the laser cavity 30) configured to calculate a wavefront of the incident light beam based on an intensity distribution of the plurality of light beams received by the image sensor (pg. 2, lines 3-9, It is known to use Shack-Hartmann sensors directly as diagnostic tools for deriving wavefront and intensity information for a laser, and hence the intensity profile, as one measure of the quality of a laser beam. In particular, it is known to use either or both of a conventional CCD array and a Shack- Hartmann sensor in conjunction with a wavefront corrector or deformable mirror as part of an Adaptive Optics System, for example in an intra-cavity laser adaptive optics (AO) arrangement, page 8, lines 4-32, page 9, lines 1-8, to summarize, the structure of fig. 7 is integrated with laser mirror, to remove extra sensor 48, the sensor of figure 7 is now a mirror and sensor, the output is still sent to processor 50 for processing signals), wherein the splitting element is either in direct contact with the image sensor or in contact with the image sensor via a plate glass (see figure 7a, mirror substrate 132; and pg. 14, lines 25-27, a mirror structure 130 comprising a transparent mirror substrate 132, made from glass for example). However, Blyth fails to explicitly teach wherein, in the calculation 
	However, Pfund teaches wherein the processing unit corrects a relative positional deviation between the splitting element and the image sensor by calculating a rotation about a rotation axis (pg. 23, col. 2, if the microlenses and the CCD camera are misaligned with respect to each other, errors are generated in the polynomial of Eq. (2). The degrees of freedom can be divided into four groups, two of them being translation groups and two being rotation groups: (a) Lateral translation (x and y). (b) Axial translation (z). (c) Rotation about the x and y axis (α, β). (d) Rotation about the z axis (γ); see pg. 25, consequences of the nonintegrability of misalignments (a) and (b); also note page 26, section D, which indicates that for a misalignment around the z-axis, the effect of misalignment can be calibrated out by measurement of a reference wavefront).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blyth to incorporate the teachings of Pfund to further include calculating a rotation because, as seen above, the measurement of the γ alignment allows for the correction of misalignment errors caused by misalignment of the microlens array of a Shack-Hartmann sensor, thereby providing a more accurate wavefront measurement. 

Regarding claim 2, Blyth as modified by Pfund teaches the wavefront sensor according to claim 1, wherein the rotation axis is perpendicular to an imaging surface of the image sensor (Pfund, pg. 22, col. 2, if the microlenses and the CCD camera are misaligned with respect to each other, errors are generated in the polynomial of Eq. (2). The degrees of freedom can be divided into four groups, two of them being translation groups and two being rotation groups: (a) Lateral translation (x and y). (b) Axial translation (z). (c) Rotation about the x and y axis (α, β). (d) Rotation about the z axis (γ); see specifically section D on page 26, which discusses the use of γ to calculate error in a wavefront sensor).

Regarding claim 3, Blyth as modified by Pfund teaches the wavefront sensor according to claim 1, wherein the rotation axis is parallel to an imaging surface of the image sensor (Pfund, pg. 22, col. 2, if the microlenses and the CCD camera are misaligned with respect to each other, errors are generated in the polynomial of Eq. (2). The degrees of freedom can be divided into four groups, two of them being translation groups and two being rotation groups: (a) Lateral translation (x and y). (b) Axial translation (z). (c) Rotation about the x and y axis (α, β). (d) Rotation about the z axis (γ); see specifically section C on page 26, which discusses the calculation of rotation about the x and/or y axis in order to adjust reflections from the CCD to prevent misalignment errors).

Regarding claim 8, Blyth as modified by Pfund teaches the wavefront sensor according to claim 1, further comprising the plate glass, wherein an angle formed by a surface of the plate glass that is on the light-incident side and a surface of the plate glass that is on the light-exiting side is 0.005 degrees or less (Blyth, see figure 7a, mirror substrate (i.e. glass plate) is placed level onto substrate 140).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Blyth et al. (WO 2010058193 A2) as modified by Pfund et al. (Misalignment effects of the Shack-Hartmann sensor) in view of Jeong et al. (Measurement of wave-front aberration in soft contact lenses by use of a Shack-Hartmann wave-front sensor).

Regarding claim 4, Blyth as modified by Pfund teaches a processing unit that calculates a wavefront (pg. 2, lines 3-9, It is known to use Shack-Hartmann sensors directly as diagnostic tools for deriving wavefront and intensity information for a laser, and hence the intensity profile, as one measure of the quality of a laser beam. In particular, it is known to use either or both of a conventional CCD array and a Shack- Hartmann sensor in conjunction with a wavefront corrector or deformable mirror as part of an Adaptive Optics System, for example in an intra-cavity laser adaptive optics (AO) arrangement). However, the combination fails to explicitly teach the wavefront sensor according to claim 1, wherein the processing unit calculates the wavefront based on a thickness and a refractive index of the plate glass.
	However, Jeong teaches wherein the processing unit calculates the wavefront based on a thickness and a refractive index of the plate glass (If a contact lens is placed in a contact lens solution that has refractive index nmedium, the total phase delay [ϕsolution(x, y)] at coordinates (x, y) in passing through the lens may be written as
                
                    
                        
                            ϕ
                        
                        
                            s
                            o
                            l
                            u
                            t
                            i
                            o
                            n
                        
                    
                    
                        
                            x
                            ,
                            y
                        
                    
                    =
                    k
                    
                        
                            W
                        
                        
                            s
                            o
                            l
                            u
                            t
                            i
                            o
                            n
                        
                    
                    
                        
                            x
                            ,
                            y
                        
                    
                    =
                    
                        
                            n
                        
                        
                            m
                            e
                            d
                            i
                            u
                            m
                        
                    
                    k
                    
                        
                            h
                            -
                            ∆
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                        
                    
                    +
                    
                        
                            n
                        
                        
                            l
                            e
                            n
                            s
                        
                    
                    k
                    ∆
                    
                        
                            x
                            ,
                            y
                        
                    
                    =
                    
                        
                            n
                        
                        
                            m
                            e
                            d
                            i
                            u
                            m
                        
                    
                    k
                    h
                    +
                    
                        
                            
                                
                                    n
                                
                                
                                    l
                                    e
                                    n
                                    s
                                
                            
                            -
                            
                                
                                    n
                                
                                
                                    m
                                    e
                                    d
                                    i
                                    u
                                    m
                                
                            
                        
                    
                    k
                    ∆
                    
                        
                            x
                            ,
                            y
                        
                    
                    ,
                
            
                
                    
                        
                            W
                        
                        
                            s
                            o
                            l
                            u
                            t
                            i
                            o
                            n
                        
                    
                    
                        
                            x
                            ,
                             
                            y
                        
                    
                    =
                    
                        
                            n
                        
                        
                            m
                            e
                            d
                            i
                            u
                            m
                        
                    
                    h
                    +
                    
                        
                            
                                
                                    n
                                
                                
                                    l
                                    e
                                    n
                                    s
                                
                            
                            -
                            
                                
                                    n
                                
                                
                                    m
                                    e
                                    d
                                    i
                                    u
                                    m
                                
                            
                        
                    
                    ∆
                    
                        
                            x
                            ,
                             
                            y
                        
                    
                    ,
                
            
where k is the wave number, nlens is the refractive index of the lens, h is the height of the lens at the center position, and (Δx, y) and Wsolution(x, y) are the lens thickness and the wave-front aberration at coordinates (x, y), respectively).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Blyth and Pfund to incorporate the teachings of Jeong to further include calculating a wavefront based on a refractive index because, as is well known in the art, any medium that light travels through has a refractive index that alters the direction of said light; therefore, it would be obvious to use the refractive index of the medium to calculate a wavefront. 

Regarding claim 5, Blyth as modified by Pfund teaches the wavefront sensor according to claim 1, wherein a surface of the splitting element that is on a light-exiting side is a flat surface (Blyth, see figure 7a, bottom side of microlens array 136), wherein the image sensor or the plate a mirror structure 130 comprising a transparent mirror substrate 132, made from glass for example). However, the combination fails to explicitly teach wherein the processing unit calculates the wavefront based on a thickness and a refractive index of the splitting element.
	However, Jeong teaches wherein the processing unit calculates the wavefront based on a thickness and a refractive index of the plate glass (If a contact lens is placed in a contact lens solution that has refractive index nmedium, the total phase delay [ϕsolution(x, y)] at coordinates (x, y) in passing through the lens may be written as
                
                    
                        
                            ϕ
                        
                        
                            s
                            o
                            l
                            u
                            t
                            i
                            o
                            n
                        
                    
                    
                        
                            x
                            ,
                            y
                        
                    
                    =
                    k
                    
                        
                            W
                        
                        
                            s
                            o
                            l
                            u
                            t
                            i
                            o
                            n
                        
                    
                    
                        
                            x
                            ,
                            y
                        
                    
                    =
                    
                        
                            n
                        
                        
                            m
                            e
                            d
                            i
                            u
                            m
                        
                    
                    k
                    
                        
                            h
                            -
                            ∆
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                        
                    
                    +
                    
                        
                            n
                        
                        
                            l
                            e
                            n
                            s
                        
                    
                    k
                    ∆
                    
                        
                            x
                            ,
                            y
                        
                    
                    =
                    
                        
                            n
                        
                        
                            m
                            e
                            d
                            i
                            u
                            m
                        
                    
                    k
                    h
                    +
                    
                        
                            
                                
                                    n
                                
                                
                                    l
                                    e
                                    n
                                    s
                                
                            
                            -
                            
                                
                                    n
                                
                                
                                    m
                                    e
                                    d
                                    i
                                    u
                                    m
                                
                            
                        
                    
                    k
                    ∆
                    
                        
                            x
                            ,
                            y
                        
                    
                    ,
                
            
                
                    
                        
                            W
                        
                        
                            s
                            o
                            l
                            u
                            t
                            i
                            o
                            n
                        
                    
                    
                        
                            x
                            ,
                             
                            y
                        
                    
                    =
                    
                        
                            n
                        
                        
                            m
                            e
                            d
                            i
                            u
                            m
                        
                    
                    h
                    +
                    
                        
                            
                                
                                    n
                                
                                
                                    l
                                    e
                                    n
                                    s
                                
                            
                            -
                            
                                
                                    n
                                
                                
                                    m
                                    e
                                    d
                                    i
                                    u
                                    m
                                
                            
                        
                    
                    ∆
                    
                        
                            x
                            ,
                             
                            y
                        
                    
                    ,
                
            
where k is the wave number, nlens is the refractive index of the lens, h is the height of the lens at the center position, and (Δx, y) and Wsolution(x, y) are the lens thickness and the wave-front aberration at coordinates (x, y), respectively).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Blyth and Pfund to incorporate the teachings of Jeong to further include calculating a wavefront based on a refractive index because, as is well known in the art, any medium that light travels through has a refractive index that alters the direction of said light; therefore, it would be obvious to use the refractive index of the medium to calculate a wavefront.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Blyth et al. (WO 2010058193 A2) as modified by Pfund et al. (Misalignment effects of the Shack-Hartmann sensor) in further view of Jeong et al. (Measurement of wave-front aberration in soft contact .

Regarding claim 6, Blyth as modified by Pfund teaches the wavefront sensor according to claim 1, wherein the image sensor includes a light reception portion (Blyth, see figure 7a). However, the combination fails to explicitly teach wherein the image sensor includes a light reception portion and a light transmission member provided on a light-incident side of the light reception portion, wherein the splitting element or the plate glass is in contact with the light transmission member, and wherein the processing unit calculates the wavefront based on a thickness and a refractive index of the light transmission member.
	However, Takakuwa teaches a light transmission member provided on a light-incident side of the light reception portion, wherein the splitting element or the plate glass is in contact with the light transmission member (¶253, the camera module 200 comprises a solid-state image sensor board 100 provided with image sensor elements on a first primary surface of a silicon substrate; a planarization layer (not shown in FIG. 1) provided on the side of a first primary surface (the light-capturing side) of the solid-state image sensor board 100; an infrared cut filter 42 (i.e. light transmission member) provided on the planarization layer; a lens holder 50 provided above the infrared cut filter 42 and holding an imaging lens 40 in the internal space; and a light/electromagnetic shield 44 provided to surround the solid-state image sensor board 100 and a glass substrate 30. The glass substrate 30 (a transparent substrate) may be provided on the planarization layer; see also figure 2, the infrared cut filter 42 is in contact with microlenses 17 (i.e. splitting element) through planarization layer 46).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Blyth and Pfund to incorporate the teachings of Takakuwa to further include a light transmission member attached to the splitting element because doing so prevents infrared light from heating up the elements of the device, 
However, Jeong teaches wherein the processing unit calculates the wavefront based on a thickness and a refractive index of the plate glass (If a contact lens is placed in a contact lens solution that has refractive index nmedium, the total phase delay [ϕsolution(x, y)] at coordinates (x, y) in passing through the lens may be written as
                
                    
                        
                            ϕ
                        
                        
                            s
                            o
                            l
                            u
                            t
                            i
                            o
                            n
                        
                    
                    
                        
                            x
                            ,
                            y
                        
                    
                    =
                    k
                    
                        
                            W
                        
                        
                            s
                            o
                            l
                            u
                            t
                            i
                            o
                            n
                        
                    
                    
                        
                            x
                            ,
                            y
                        
                    
                    =
                    
                        
                            n
                        
                        
                            m
                            e
                            d
                            i
                            u
                            m
                        
                    
                    k
                    
                        
                            h
                            -
                            ∆
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                        
                    
                    +
                    
                        
                            n
                        
                        
                            l
                            e
                            n
                            s
                        
                    
                    k
                    ∆
                    
                        
                            x
                            ,
                            y
                        
                    
                    =
                    
                        
                            n
                        
                        
                            m
                            e
                            d
                            i
                            u
                            m
                        
                    
                    k
                    h
                    +
                    
                        
                            
                                
                                    n
                                
                                
                                    l
                                    e
                                    n
                                    s
                                
                            
                            -
                            
                                
                                    n
                                
                                
                                    m
                                    e
                                    d
                                    i
                                    u
                                    m
                                
                            
                        
                    
                    k
                    ∆
                    
                        
                            x
                            ,
                            y
                        
                    
                    ,
                
            
                
                    
                        
                            W
                        
                        
                            s
                            o
                            l
                            u
                            t
                            i
                            o
                            n
                        
                    
                    
                        
                            x
                            ,
                             
                            y
                        
                    
                    =
                    
                        
                            n
                        
                        
                            m
                            e
                            d
                            i
                            u
                            m
                        
                    
                    h
                    +
                    
                        
                            
                                
                                    n
                                
                                
                                    l
                                    e
                                    n
                                    s
                                
                            
                            -
                            
                                
                                    n
                                
                                
                                    m
                                    e
                                    d
                                    i
                                    u
                                    m
                                
                            
                        
                    
                    ∆
                    
                        
                            x
                            ,
                             
                            y
                        
                    
                    ,
                
            
where k is the wave number, nlens is the refractive index of the lens, h is the height of the lens at the center position, and (Δx, y) and Wsolution(x, y) are the lens thickness and the wave-front aberration at coordinates (x, y), respectively).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Blyth, Pfund, and Takakuwa to incorporate the teachings of Jeong to further include calculating a wavefront based on a refractive index because, as is well known in the art, any medium that light travels through has a refractive index that alters the direction of said light; therefore, it would be obvious to use the refractive index of the medium to calculate a wavefront. 

Regarding claim 7, Blyth as modified by Pfund, Jeong, and Takakuwa teaches the wavefront sensor according to claim 6, wherein the light transmission member include at least one of a cover glass, a low-pass filter, and an infrared-cut filter (SDFJKY, ¶253, the camera module 200 comprises a solid-state image sensor board 100 provided with image sensor elements on a first primary surface of a silicon substrate; a planarization layer (not shown in FIG. 1) provided on the side of a first primary surface (the light-capturing side) of the solid-state image sensor board 100; an infrared cut filter 42 (i.e. light transmission member) provided on the planarization layer; a lens holder 50 provided above the infrared cut filter 42 and holding an imaging lens 40 in the internal space; and a light/electromagnetic shield 44 provided to surround the solid-state image sensor board 100 and a glass substrate 30. The glass substrate 30 (a transparent substrate) may be provided on the planarization layer). 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Blyth et al. (WO 2010058193 A2) as modified by Pfund et al. (Misalignment effects of the Shack-Hartmann sensor) in further view of Sugimoto (JP 2015210241 A).

Regarding claim 9, Blyth as modified by Pfund teaches the wavefront sensor according to claim 1 which is configured to receive an incident light beam and calculate a wavefront of the light beam (Blyth, pg. 2, lines 3-9, It is known to use Shack-Hartmann sensors directly as diagnostic tools for deriving wavefront and intensity information for a laser, and hence the intensity profile, as one measure of the quality of a laser beam. In particular, it is known to use either or both of a conventional CCD array and a Shack- Hartmann sensor in conjunction with a wavefront corrector or deformable mirror as part of an Adaptive Optics System, for example in an intra-cavity laser adaptive optics (AO) arrangement, page 8, lines 4-32, page 9, lines 1-8, to summarize, the structure of fig. 7 is integrated with laser mirror, to remove extra sensor 48, the sensor of figure 7 is now a mirror and sensor, the output is still sent to processor 50 for processing signals). However, the combination fails to explicitly teach a wavefront measurement apparatus comprising: a light projection system configured to cause a light beam from a light source to enter a test object. 
	However, Sugimoto teaches a wavefront measurement apparatus comprising: a light projection system configured to cause a light beam from a light source to enter a test object 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Blyth and Pfund to incorporate the teachings of Sugimoto to further include both a light source and light projector in order to accurately measure characteristics of the test subject with a calibrated wavefront sensor providing for higher quality lens manufacturing.

Regarding claim 10, Blyth as modified by Pfund and Sugimoto teaches a method of manufacturing an optical system, the method comprising: assembling an optical system (Sugimoto, ¶72, [t]he optical element is manufactured through a process of designing an optical element, a process of designing a mold, and a process of molding an optical element using the designed mold);  and evaluating optical performance of the optical system by measuring a wavefront aberration of the optical system using the wavefront measurement apparatus according to claim 9 (Sugimoto, test object/lens 60 and sensor 81, paragraphs 27-62 and 72, lens measurement and lens manufacture, Blyth, page 8, lines 4-32, page 9, lines 1-8 as modified by Pfund page 8, lines 4-32, page 9, lines 1-8, calibrated wavefront sensor).

Regarding claim 11, Blyth as modified by Pfund and Sugimoto teaches a method of manufacturing an optical element, the method comprising: processing an optical element (Sugimoto, ¶72, The optical element is manufactured through a process of designing an optical element, a process of designing a mold, and a process of molding an optical element using the designed mold); and evaluating optical performance of the optical element by measuring a wavefront aberration of the optical element using the wavefront measurement apparatus according to claim 9 (Sugimoto, test object/lens 60 and sensor 81, paragraphs 27-62 and 72, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 4131